DETAILED ACTION

Response to Arguments

Applicant's arguments filed 9/2/2021 have been fully considered.

Regarding Applicant’s argument that claim 1 is allowable because it incorporates the subject matter of cancelled claim 3, Examiner respectfully disagrees. Amended claim 1 does not include the claim 3 language “decoding the one or more data symbols in a first portion of the wireless signals.” Amended claim 1 merely recites estimating phases of the wireless signals within a second portion of the wireless signals that is noncontiguous with a first portion. Chadwich’s phases are necessarily estimated within some portion of the wireless signals that can be considered a “second” portion that is noncontiguous with some other “first” portion. The amendments therefore do not distinguish over Chadwich. Examiner notes that claims 4-8 were not previously rejected over the prior art because they depended on allowable claim 3. Prior art rejections of claims 4-8 are newly included in this office action, necessitated by the amendments.

The prior art rejections of claims 9, 10, 12, 13, 15-24, and 26-30 have been withdrawn because claim 9 has been amended to incorporate the antenna switching circuitry of cancelled claim 11, previously identified as allowable.

The rejections under 35 U.S.C. 112(b) have been overcome by the amendments, with the exception of rejections related to claim limitations interpreted under 35 U.S.C. 112(f), as discussed further below. New rejections have been made, necessitated by the amendments.

Regarding Applicant’s argument that the limitations decoder circuitry, and antenna switching circuitry should not be rejected under 35 U.S.C. 112(a) and (b) because one of ordinary skill would clearly understand the structures used to perform the decoding and the control of the SPDT switch shown in Fig. 2, Examiner respectfully disagrees. See MPEP 2181 II A (emphasis added):
‘[a] bare statement that known techniques or methods can be used does not disclose structure’ in the context of a means plus function limitation; and 
A section 112[(f) or pre-AIA ] paragraph 6 disclosure, however, serves the very different purpose of limiting the scope of the claim to the particular structure disclosed, together with equivalents. … For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.’
 
Applicant is advised that should claim 12 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, in claims 9-30:

- phase estimation circuitry ... configured to: * receive at least a portion of the wireless signals from the first 10antenna and the second antenna; and * decode the one or more data symbols in the wireless signals to determine a symbol phase contribution, wherein the symbol phase contribution is a change in the phase of the signal carrier due to modulation of the one or more data symbols;  15* estimate a phase of the wireless signals received at the first antenna at one or more symbol periods to provide a first set of phase measurements; * estimate a phase of the wireless signals received at the second antenna at one or more symbol periods to provide a second set of 20phase measurements; * remove the symbol phase contribution from the first set of phase measurements to provide a first corrected set of phase measurements; and * remove phase estimation circuitry comprising phase measurement circuitry configured to estimate the phase of the 25wireless signals received at the first antenna and estimate the phase of the wireless signals received at the second antenna, and symbol phase contribution cancellation circuitry configured to decode the one or more data symbols in the wireless signals to determine the symbol phase contribution (corresponding structure shown at least at 18, Fig. 2 and in Figs. 7 and 8, with phase measurement circuitry shown at 48 and symbol phase contribution cancellation circuitry shown at 50);
- decoder circuitry configured to decode first, second, and third portions of the wireless signals to determine a length of a data packet including the one or more data symbols (corresponding structures shown at 16, Fig. 2);
- antenna switching circuitry configured to selectively couple an input of the phase estimation circuitry to the first and second antennas (corresponding structure shown at 14, Fig. 2) 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12, 13, 15-24, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9, 10, 12, 13, 15-24, and 26-30, the claim limitations decoder circuitry and antenna switching circuitry invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
decoder circuitry is shown as a “black box” at 16 and 20 in Fig. 2, but the specification does not disclose any specific structures that perform the corresponding functions.
The antenna switching circuitry is shown as a switch at 14, Fig. 2. However the switch alone appears insufficient to the function of selectively coupling to the first and second antennas at data symbol boundaries, or switching between the first and second antennas at a predetermined period of time (claims 11, 12, 14, 15, 25-29). Additional structure providing for control of the switch appears to be required in order to perform these functions.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claims 10 and 13, the phase estimation circuitry is recited as decoding data symbols, while in claim 9 it is the decoder circuitry that decodes data symbols. It is unclear what structure decodes the data symbols.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 12, 13, 15-24, and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 9, 10, 12, 13, 15-24, and 26-30 are rejected as failing to comply with the written description requirement because the specification does not provide sufficient written description for the limitations decoder circuitry and antenna switching circuitry in claims 9-30. See discussion with respect to 35 U.S.C. 112(b) above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chadwich (US 6,421,010).


5receiving wireless signals (3, Figs. 1-2) from a transmitter at a first antenna and a second antenna (4a-c, Figs. 1-2; 100A-N, Fig. 5), the wireless signals comprising a signal carrier and one or more data symbols modulated onto the signal carrier, wherein each of the one or more data symbols is modulated onto the signal carrier during a different symbol period (Fig. 8; “Atmospheric data and the sonde identification are encoded using a psuedo-random sequence (PRS) of the PSK symbols”, abstract);  10
decoding the one or more data symbols in the wireless signals (at demodulators #1-N, Fig. 5; “The PRS can be decoded at a receiver to identify the sonde” 3:14-15) to determine a symbol phase contribution, wherein the symbol phase contribution is a change in the phase of the signal carrier due to modulation of the one or more data symbols (symbol delay S1-N, Fig. 5; 10:35-47); 
estimating a phase of the wireless signals received at the first antenna within a second portion of the wireless signals including 15one or more symbol periods to provide a first set of phase measurements, wherein the second portion of the wireless signals is noncontinguous with a first portion of the wireless signals (carrier phase C1, Fig. 5, where the phase is necessarily estimated within some “second” portion of the wireless signals that is noncontiguous with another “first” portion); 
estimating a phase of the wireless signals received at the second antenna within the second portion at one or more symbol periods to provide a second set of phase measurements (carrier phase C2, Fig. 5);  20

                         c(Sj – Si) = λ(Cj – Ci) + λ(Nj – Ni)
        cSj – cSi - λCj + λCi = λ(Nj – Ni)
- (λCj – cSj) + (λCi – cSi) = λ(Nj – Ni)           ); and  25
analyzing the first corrected set of phase measurements and the second corrected set of phase measurements to estimate an angle of arrival of the wireless signals (the corrected measurements yield the integer difference Nj – Ni, allowing unambiguous determination of Rj – Ri, from which the AOA is determined using equation 1).

Regarding claim 2, Chadwick’s receiver decodes and estimates phases at first and second antennas within a same, first, portion of a received signal.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadwich (US 6,421,010) in view of OFFICIAL NOTICE.

Regarding claim 4, Chadwich’s data symbols are part of a data packet (“Atmospheric data and the sonde identification are encoded using a pseudo-random sequence (PRS) of the PSK symbols”, abstract last three lines), but Chadwich does not teach requesting retransmission of the data packet from the transmitter. However Examiner takes official notice that it is well-known to request retransmission of a data packet. A retransmission request may occur when packets have been damaged or lost during their first transmission. It would have been obvious to modify Chadwich by requesting retransmission of the data packet in case the original data was damaged or lost, in order to successfully receive the data.

Regarding claim 5, first and second portions can be defined as claimed given the modification of Chadwich discussed above with respect to claim 4. Examiner notes that the claim does not require anything of the first portion except that it be noncontiguous with the second portion.

Regarding claims 6-8, Examiner takes official notice that it is well-known to decode wireless signals to determine a data packet length. It would have been obvious .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648